Citation Nr: 1403214	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-44 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




	INTRODUCTION	

The Veteran served on active duty from May 1971 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the RO in Denver, Colorado.

The Board notes that the RO has characterized the claim as one for service connection of PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.  In this case, the record discloses an assessment of mood disorder; therefore, the Board has re-characterized the issue on appeal in keeping with this practice.

The Veteran testified at a videoconference hearing before the undersigned in October 2013; a transcript of the hearing is located in the electronic "Virtual VA" claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that additional, pertinent evidence has been added to the Veteran's file since the claim was last adjudicated in a September 2009 statement of the case (SOC).  Specifically, the evidence consists of VA treatment records in 2006 that show diagnoses of PTSD and mood disorder.  Therefore, a supplemental statement of the case (SSOC) must be issued.  See 38 C.F.R. § 19.31(b) (1).

Moreover, as noted above, the Veteran's VA treatment records show a diagnosis of mood disorder.  In the aforementioned precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed as having mood disorder by her treatment providers, which has not been included in the RO's adjudications of the claim.

Thus, to assure the Veteran full due process, because there are indications of a diagnosis of mood disorder in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  

The Veteran contends that she has PTSD as due to an incident aboard the U.S.S. William M. Wood, DD-715, in which a sister ship was hit and she had to assist in transporting bodies.  She reports another incident aboard the U.S.S. Cecil, ED-835, in which she was nearly hit by a bullet.  Finally, the Veteran reported an incident in which Russians were firing shots across their bow in the Black Sea.

The Veteran's service personnel records show that she served aboard the U.S.S. Charles P. Cecil (DD 835) and William M. Wood (DD-715).

In view of the foregoing, the Board notes that ship log entries which correspond to the Veteran's period of service on board the U.S.S. Cecil and Wood could be available at the National Archives and Records Administration (NARA).  VA must make efforts to contact NARA, or any other appropriate agency or department, to obtain copies of those records as part of further efforts to corroborate the Veteran's reported stressors.  38 C.F.R. § 3.159(c) (2).  

With regard to the requested VA examination, if the agency of original jurisdiction determines on remand that the Veteran's reported-in-service stressors are corroborated, then a VA examiner should be asked to confirm the prior PTSD and mood disorder diagnoses and to offer an opinion as to whether it is at least as likely as not that the diagnosed PTSD and/or mood disorder is etiologically related to her corroborated in-service stressors.  The VA examiner should also be asked to provide diagnoses as to any other psychiatric disorders manifested by the Veteran, and to offer an opinion as to whether it is at least as likely as not that the diagnosed disorders (other than PTSD) are etiologically related to active duty service.

Finally, the Board notes that the Veteran indicated in her October 2013 hearing before the undersigned that VA treatment records may exist from 2003.  The claims file contains VA treatment records from 2005.  As such, on remand any additional VA treatment records, to include from 2003 to 2005, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, and any other pertinent treatment, to specifically include records dated from 2003 to 2005.

2.  Provide the Veteran with notice of how to substantiate the claim for an acquired psychiatric disability other than PTSD. 

3.  Contact NARA or any other appropriate agency or department to obtain pertinent ship log records for the U.S.S. Cecil and Wood.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran is to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  After the above has been accomplished, if any of the Veteran's claimed stressors are deemed to be verified, afford the Veteran a VA PTSD and other psychiatric disorder examination.  The examiner should be provided the Veteran's claims folder to review in conjunction with the examination.  

If the examiner determines that the Veteran has PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD and/or mood disorder is caused by a verified stressor. 

If the examiner determines that the Veteran has another psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also asked to provide the reasons behind any opinion expressed.

5.  Thereafter, readjudicate the issue on appeal, to include adjudication of any psychiatric disability diagnosed.  If the determination remains unfavorable to the Veteran, she should be furnished an SSOC which addresses all evidence associated with the claims file since the last SOC.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


